Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 2/24/2022.
Claims 14-26 are pending. Claims 1-13 have been canceled. Claims 16, 19-20, and 24-26 have been withdrawn. Claim 14 has been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens et al. US 2008/0029799 A1 (Ahrens) in view of Korec et al. US 2012/0012982 A1 (Korec).

    PNG
    media_image1.png
    514
    664
    media_image1.png
    Greyscale

In re claim 14, Ahrens discloses (e.g. FIGs. 1, 2a-2m) a semiconductor device comprising: 
a conductive semiconductor substrate 100 (doped to be conductive, ¶ 26) having first (top) and second (bottom) main surfaces facing each other, in which a trench 145 is formed on the first (top) main surface; 
a plurality of conductive layers 120b,130a,130b, each of which is either a first conductive layer 130a,130b or a second conductive layer 120b, the conductive layers 120b,130a,130b being laminated on one another along a side surface 205 of the trench 145 in a direction that is normal to the side surface 205 of the trench 145 (see FIGs. 2a-2j); 
dielectric layers 140b-d arranged between a conductive layer 130a closest to the side surface 205 of the trench 145 among the plurality of conductive layers and the side surface 205 of the trench 145, and between the plurality of corresponding conductive layers 120b,130a,130b; 
a first electrode 160 (FIG. 1) that is arranged outside the trench 145 and electrically connects to the first conductive layer 130a,130b outside the trench in plan view; and 
a second electrode 150 electrically connects to the second conductive layer 120b via the semiconductor substrate 100 (connected through doped substrate region 120a), 
wherein the first conductive layer 130a,130b is electrically insulated from the semiconductor substrate 100 (insulated by dielectric layers 140), and 
wherein the semiconductor substrate 100 that electrically connects to the second conductive layer 120b inside the trench 145 electrically connects to the second electrode 150 (connects through doped region 120a).
Ahrens discloses both the capacitor having terminal contacts 150 and 160 are provided on the top surface of the substrate 100, wherein the contact 150 is electrically connected to the second conductive layer 120b through a doped portion 100 of the substrate 100. Ahrens does not explicitly disclose arranging the second electrode 150 on the second (bottom) main surface of the semiconductor substrate 100.
Korec teaches (e.g. FIGs. 1-4) various embodiments of a capacitor being build on a silicon substrate 1002,2002,3008,4008 that is heavily doped (¶ 25). The capacitor include a first electrode 1008 arranged on a front surface of the substrate connected to one capacitor plate, and a second electrode connected to the doped substrate. In some embodiment (e.g. FIG. 1), the second electrode 1012 is arranged on the back surface of the substrate to connect the doped substrate 1002, such that the first electrode 1008 and the second electrode 1012 are arranged on opposite surfaces of the substrate. While in some other embodiment (e.g. FIG. 4), the second electrode 4004 is arranged on the top surface of the substrate 4008, such that both electrodes are arranged on the same surface side. Korec further teaches the embodiment shown in FIG. 4 require additional photomask step to define a contact opening 4002 for the second electrode on the front surface (¶ 29, see FIGs. 10C). Whereas, fewer masking step is needed to arranged the electrodes on opposing surface (¶ 9, 50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second electrode on a bottom surface of Ahren’s substrate 100 and to heavily dope the substrate 100 to allow electrical connection to the backside electrode as taught by Korec. Furthermore, it would be obvious to arrange the second electrode on the back surface instead of the top surface in order to eliminate the need of an additional masking step for patterning the contact opening for the second electrode as taught by Korec. Thus, the total masking steps can be reduced to simply manufacture process and reduce cost.

In re claim 15, Ahrens discloses (e.g. FIGs. 1 & 2m) wherein the trench 145 is embedded with a laminated structure of the plurality of conductive layers 120b,130a,130b and the dielectric layers 140b,140c,140d.

In re claim 17, Ahrens discloses (e.g. FIGs. 2a-2m) wherein the conductive layer 130a closest to the side surface 205 of the trench 145 among the plurality of conductive layers 120b,130a,130b is defined as a first conductive layer 130a, wherein odd number-th conductive layers 130a,130b (first and third deposited conductive layers, respectively) in the plurality of conductive layers 120b,130a,130b electrically connect to one another through 130c, and wherein even number-th conductive layers 120b (second deposited conductive layer) in the plurality of conductive layers 120b,130a,130b electrically connect to one another (connected through doped substrate layer 120a).

In re claim 18, Ahrens discloses (e.g. FIGs. 2a-2m) wherein the dielectric layers 140b,140c,140d have a structure in which a plurality of dielectric films 140b,140c,140d made of materials different from one another are laminated on one another (¶ 48).

In re claim 23, Ahrens discloses (e.g. FIGs. 2a-2m) wherein the dielectric layers 140b,140c,140d include at least either silicon oxide films or silicon nitride films (¶ 21,33,35,41).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens in view of Korec as applied to claim 14 above, and further in view of Chou et al. US 2015/0145103 A1 (Chou).
In re claims 21 and 22, Ahrens discloses the semiconductor substrate 100 is a silicon substrate (¶ 27). Ahrens does not explicitly disclose the silicon substrate is a single crystal or polycrystalline.
However, Chou discloses a capacitive formed in a trench of a silicon substrate 102, wherein the substrate 102 can be any of the crystalline state including a crystal or polycyrstalline (¶ 12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single crystal or a polycrystalline silicon as Ahrens’s silicon substrate 100 as suitable for manufacturing of the semiconductor device as taught by Chou. The specific type of silicon substrate desired may depends on other device intended to be integrated on the same substrate. For example, when semiconductor device such as transistors are to be formed on the same substrate, using a single crystal silicon substrate would be beneficial for higher electron mobility. Whereas, a polycrystalline silicon substrate may be used when crystal purity is uncritical, in order to allow ease of integration with other device types. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-15, 17-18, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, Applicant argues Ahrens fails to teach forming the second electrode on the second main surface of the semiconductor substrate (Remark, pages 7-8). However, Korec teaches it is obvious to either form both electrodes on the top surface of the semiconductor substrate, or to form the electrodes on opposing surfaces of the semiconductor substrate. Forming the first electrode on the top surface and the second electrode on the opposing bottom surface of the semiconductor substrate has the benefit of reducing the masking step required for additionally patterning contact opening for the second electrode on the top surface. Therefore, the features of the amended claim 14 is obvious in view of Korec as applied above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dyer et al. US 2008/0246069 A1 teaches (FIG. 10) a trench capacitor with alternating conductive layers and dielectric layers, including a conductive layer connected to the substrate. 
Gutsche et al. US 2004/0228067 A1 teaches (FIG. 3) a trench capacitor with alternating conductive layers and dielectric layers, including a conductive layer connected to the substrate. 
Normand et al. US 2020/0107783 A1 teaches (FIG. 3) a capacitor formed in trenches in a substrate and having electrodes on opposite sides of the substrate. 
Lian US 2004/0090734 A1 teaches (FIG. 1) a trench capacitor with alternating conductive layers and dielectric layers, including a conductive layer connected to the substrate.
Bertin et al. US 6,437,385 B1 teaches (FIG. 3) a trench capacitor having contacts formed outside of the trench.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815